Citation Nr: 0322487	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  93-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected anxiety neurosis.

2.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1991 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 1994 and 
July 1996, the Board remanded this case in order to obtain 
additional evidence.  In November 1998, the Board, in 
pertinent part, denied the issues shown above.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
promulgated in June 2001, vacated the Board's November 1998 
decision and remanded the case to the Board for further 
review.  In April 2002, the Board again denied the veteran's 
claims; he again appealed that decision, and again the Court 
vacated the Board's decision and remanded the case to the 
Board, this time by means of an Order issued in January 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

The Board is also of the opinion that additional development 
of the evidence would be helpful.  In particular, it is noted 
that VA most recently examined the veteran, with regard to 
his mental status, for compensation and pension purposes in 
April 1998.  The Board is of the opinion that the report of a 
more contemporaneous examination would be of significant 
probative value.  The Board also finds that evaluation by an 
appropriate VA medical specialist, as to whether there is an 
etiological or causal relationship between the veteran's 
service-connected anxiety neurosis and his hypertension, 
would be helpful.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The veteran should be accorded a VA 
mental status examination, in order to 
ascertain the current severity of his 
anxiety neurosis.  All tests indicated 
are to be accomplished at this time, and 
all findings, and the reasons therefor, 
are to be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to this examiner, for his 
or her review and referral, prior to this 
examination.

3.  The veteran's claims folder should be 
reviewed by the appropriate VA medical 
specialist in order to obtain an opinion 
as to whether any current hypertension or 
hypertensive disease manifested by the 
veteran is as likely as not the product 
of his service-connected anxiety 
neurosis.  All findings, and the reasons 
therefor, are to be set forth in a clear, 
logical, and legible manner on this 
report.  The veteran's claims folder is 
to be furnished to this medical 
specialist, for his or her review and 
referral.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be referred to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made at this 
time.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




